DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is responsive to the amendment filed on 10/18/2021. As directed by the amendment: claims 1, 6-11 and 13 have been amended, claims 14-20 previously withdrawn.  Thus, claims 1-13 are presently under consideration for examination in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 9, the claim recites the limitation “wherein the second foam material of the main body portion has a greater foam density than the first foam material of the top portion”, this contradicts to the disclosure in which paragraph [0033] that states “In some aspects, the main body portion 42 comprises a medium density polyurethane foam or a high density polyurethane foam. In some aspects, the polyurethane foam has a foam density between about 1.2 and about 3.0 pounds per cubic foot. In some aspects, the top portion 50 comprises an open cell foam, such as a memory foam or viscoelastic polyurethane foam having a foam density between about 1.5 and about 8 pounds per cubic foot”, thus appears to teach that the second foam material of the main body portion has a foam density that is the same of less than the first foam material of the top portion and thus fails to provide support for “wherein the second foam material of the main body portion has a greater foam density than the first foam material of the top portion” as claimed. As best understood, the limitation is now interpreted as “wherein the first foam material of the top portion has a greater foam density than the second foam material of the main body portion”
Regarding claims 7 and 11, the claim recites the limitation “the first foam material of the top portion being between about 1.2 and about 3.0 pounds per cubic foot and the second foam material of the main body portion being between about 1.5 and about 8 pounds per cubic foot”, this is incorrect and it contradicts to the disclosure in which paragraph [0033] that states “In some aspects, the main body portion 42 comprises a medium density polyurethane foam or a high density polyurethane foam. In some aspects, the polyurethane foam has a foam density between about 1.2 and about 3.0 pounds per cubic foot. In some aspects, the top portion 50 comprises an open cell foam, such as a memory foam or viscoelastic polyurethane foam having a foam density between about 1.5 and about 8 pounds per cubic foot”, thus fails to provide support for “the first foam material of the top portion being between about 1.2 and about 3.0 pounds per cubic foot and the second foam material of the main body portion being between about 1.5 and about 8 pounds per cubic foot” as claimed. As best understood, the limitation is now interpreted as “the first foam material of the top portion being between about 1.5 and about 8 pounds per cubic foot and the second foam material of the main body portion being between about 1.2 and about 3.0 pounds per cubic foot”
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 8, 11 and 13, the term "about" listed throughout in the claim is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the 
Regarding claim 9, the term "about" listed throughout in the claim is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “the head and shoulder region” lacks antecedent basis
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US 2018/0263375) in view of Wall (US 4,944,059) and Day (US 2003/0230310).
Regarding claim 1, Stewart et al. disclose a method of performing a chiropractic treatment on a human patient (“chiropractic treatment’, see [0002]-[0004]), the method comprising:
providing a pillow assembly 12 (figs. 2-3, see [0016]) comprising at least a later stage segment 42 (fig. 3, see [0019]), wherein the later stage segment having a top portion operably connected with a main body portion 44 (fig. 3) , the top portion comprising a first foam material (“first foam material’, see [0019]) having a first thickness, the main body portion comprising a second foam material having a second 
positioning the patient 62 to lay in a prone position on the pillow assembly 13 with an abdomen 64 of the patient located proximate the aperture 46, a head and shoulder region of the patient located proximate the proximal end, and a hip region of the patient located proximate the distal end (fig. 7, see [0025])
Stewart et al. does not disclose the top portion comprising a first foam material having a first thickness between about 0.25 and about 4 inches, the main body portion comprising a second foam material having a second thickness between about 2 and 12 inches, and as best understood, wherein the first foam material of the top portion has a greater foam density than the second foam material of the main body portion. However, Stewart et al. also teach that the early stage segment 16 has a top portion comprising a foam material (“a first pillow 16 formed of a first foam material’, see [0016]) that is more rigid than the second foam material of the main body portion 34 (“base 34 formed of a second foam material’, see [0018]; and “the first foam material is more rigid than the second foam material in that the first foam material may be more resistant to deformation, particularly, to compressive deformation”, see [0020]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Stewart et al ‘s reference, such that the top portion of the later stage segment comprising a first foam material that is a different foam material which is more rigid and more resistance to deformation than a second foam material of 
Stewart et al. does not disclose that the distal end of the later stage segment having a thickness that is between about 0.5 and about 3 inches greater than a proximal end thickness of the proximal end providing an angle between a top surface plane and a bottom surface plane of the later stage segment that is between about 3 degrees and 10 degrees, such that the hip region of the patient is located above the head and shoulder region of the patient. However, Wall teaches a prenatal body support comprising a distal end 11 (“rear end 11”) having a thickness of 12 inches (see col. 4, elevated or high pelvic supporting rear end portion, a low head and shoulder supporting front end portion”, see col. 2, lines 53-58). Wall also teaches wherein a thickness difference between the distal end and the proximal end of the later stage provides an angle between a top surface plane and a bottom surface plane of the main body (fig. 10, “The shoulder and chest portions of the user, supported by the upwardly and rearwardly inclined portion C of the structure, are supported on a plane that is lower than the plane on which the users pelvic region is supported”, see col. 8, lines 8-13). 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Stewart et al ‘s pillow assembly, such that the distal end of the later stage segment having a thickness that is greater than a thickness of the proximal end; and the hip region of the patient is located above the head and shoulder region of the patient, as suggested and taught by Wall, for the purpose of providing an enhanced body support for pregnant women that effectively, effortlessly arches the lower lumbar region of a user's back and spine forwardly to relieve that discomfort which is caused by pregnancy induced rearward bending of the user's back and to thereby afford the user's back effective relief and healing rest (see col. 2, lines 27-33). With respect to “the angle is between about 3 degrees and 10 
Stewart et al. teach providing the pillow system for use in supporting a pregnant woman in a prone position with an abdomen 64 of the patient located proximate the abdomen receiving region 20/46 (figs. 3 and 7) for chiropractic treatment (see [0002]) but is silent regarding evaluating the patient while the patient lays in a prone position on the pillow assembly and performing a chiropractic adjustment on the patient while the patient remains in the prone position. However, Day teaches a method of reducing 
Regarding claims 2-6 and 10, the combined references disclose wherein the pillow assembly 12 further comprises an early stage segment 16 (Stewart’s fig. 3, see [0016]) having an aperture 20 (Stewart's fig. 3, see [0016]) located proximate a main body portion 18/34 (“base 34 is integral with body 18”, see [0018]) between a proximal end and a distal end (Stewart’s fig. 3); wherein the patient is evaluated in the prone position (taught by Day as discussed above) with the abdomen of the patient located proximate the aperture of the early stage segment 16 (Stewart’s fig. 7); wherein the chiropractic adjustment (taught by Day as discussed above) is performed on the patient while the patient remains in the prone position on the early and later stage segments 16 and 42 (see Stewart’s fig. 7) with the hip region of the patient located above the head 
Regarding claims 7 and 11, Stewart et al. does not disclose that the first foam material of the top portion being between about 1.5 and about 8 pounds per cubic foot and the second foam material of the main body portion being between about 1.2 and about 3.0 pounds per cubic foot. However, Stewart et al. also teach that the early stage segment 16 has a top portion comprising a foam material (“a first pillow 16 formed of a first foam material’, see [0016]) that is more rigid than the second foam material of the main body portion 34 (“base 34 formed of a second foam material’, see [0018]; and “the first foam material is more rigid than the second foam material in that the first foam material may be more resistant to deformation, particularly, to compressive deformation”, see [0020]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Stewart et al ‘s reference, such that the top portion of the later stage segment comprising a first foam material that is more rigid than a second foam material of the main body portion, as suggested and taught by Stewart et al., for the purpose of allowing the pillows to largely retain their structural integrity during use while body portion (formed of the second foam material, which is less rigid) can deform to cradle a pregnant woman's abdomen (see Stewart's [0020]). With respect to “the first foam material of the top portion being 
Regarding claims 8 and 13, Wall teaches wherein a thickness difference between the distal end and the proximal end of the later stage segment provides an angle between a top surface plane and a bottom surface plane of the main body (fig. 10, “The shoulder and chest portions of the user, supported by the upwardly and rearwardly inclined portion C of the structure, are supported on a plane that is lower than the plane on which the users pelvic region is supported”, see col. 8, lines 8-13), but is silent regarding the angle is between about 4 degrees and 10 degrees. Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Wall's reference, such that the angle is between about 4 degrees and 10 degrees, for the purpose of effectively positioning the lower lumbar region of the user’s spine to be slightly arched in a most comfortable and restful manner (see Wall’s col. 8, lines 30-33), since it has been held that where the general conditions 
Regarding claim 9, Stewart et al. disclose a method of performing a chiropractic treatment on a pregnant patient (“a pregnant woman in a prone position for chiropractic treatment’, see [0002]-[0004]), the method comprising:
providing a pillow assembly 12 comprising an early stage segment 16 and a later stage segment 42 in a stacked configuration (figs. 3 and 6-7, “stacked configuration”, see [0025]), wherein the early stage segment 16 comprises an aperture 20 located proximate a main body portion 18/34 (“base 34 is integral with body 18”, see [0018]) between a proximal end and a distal end (figs. 3 and 7); wherein the later stage segment having a top portion operably connected with a main body portion 44 (fig. 3) , the top portion comprising a first foam material (“first foam material’, see [0019]) having a first thickness, the main body portion comprising a second foam material having a second thickness (fig. 3), wherein the later stage segment 42 having an aperture 46 (“opening 46”, fig. 3, see [0019]) located proximate the top and main body 44 portions  (fig. 3) between a proximal end and a distal end (fig. 3, see [0019]), fig. 3, see [0025]), and wherein the apertures of the early and later stage segments proximately located each other in the stacked configuration to provide an abdomen receiving region (see fig. 7);
positioning the pregnant patient 62 while the patient lays in a prone position on the pillow assembly with an abdomen 64 of the pregnant patient located proximate the abdomen receiving region with a hip region of the patient located proximate the distal end of the later stage segment (fig. 7, see [0025])
as best understood, wherein the first foam material of the top portion has a greater foam density than the second foam material of the main body portion. However, Stewart et al. also teach that the early stage segment 16 has a top portion comprising a foam material (“a first pillow 16 formed of a first foam material’, see [0016]) that is more rigid than the second foam material of the main body portion 34 (“base 34 formed of a second foam material’, see [0018]; and “the first foam material is more rigid than the second foam material in that the first foam material may be more resistant to deformation, particularly, to compressive deformation”, see [0020]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Stewart et al ‘s reference, such that the top portion of the later stage segment comprising a first foam material that is a different foam material which is more rigid and more resistance to deformation than a second foam material of the main body portion, as suggested and taught by Stewart et al., for the purpose of allowing the pillows to largely retain their structural integrity during use while body portion (formed of the second foam material, which is less rigid) can deform to cradle a pregnant woman's abdomen (see Stewart's [0020]). With respect to “the top portion comprising a first foam material having a first thickness between about 0.25 and about 4 inches, the main body portion comprising a second foam material having a second thickness between about 2 and 12 inches”, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the 
Stewart et al. does not disclose that the distal end of the later stage segment having a thickness that is between about 0.5 and about 3 inches greater than a proximal end thickness of the proximal end providing an angle between a top surface plane and a bottom surface plane of the later stage segment that is between about 3 degrees and 10 degrees such that the hip region of the patient is located above the head and shoulder region of the patient. However, Wall teaches a prenatal body support comprising a distal end 11 (“rear end 11”) having a thickness of 12 inches (see col. 4, lines 63-66) that is greater than a thickness of 5 inches (see col. 5, lines 32- 35) of a proximal end 10 (“head or front end 10”, fig. 10); and positioning the patient to lay in a prone position on the body support with an abdomen of the patient located proximate an aperture, a head and shoulder region of the patient located proximate the proximal end 10, and a hip region of the patient located proximate the distal end 11 (fig. 10) and located above the head and shoulder region of the patient (fig. 10, “an elevated or high pelvic supporting rear end portion, a low head and shoulder supporting front end portion”, see col. 2, lines 53-58). Wall also teaches wherein a thickness difference 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Stewart et al ‘s pillow assembly, such that the distal end of the later stage segment having a thickness that is greater than a thickness of the proximal end; and the hip region of the patient is located above the head and shoulder region of the patient, as suggested and taught by Wall, for the purpose of providing an enhanced body support for pregnant women that effectively, effortlessly arches the lower lumbar region of a user's back and spine forwardly to relieve that discomfort which is caused by pregnancy induced rearward bending of the user's back and to thereby afford the user's back effective relief and healing rest (see col. 2, lines 27-33). With respect to “the angle is between about 3 degrees and 10 degrees”, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the angle to be between about 3 degrees and 10 degrees, for the purpose of effectively positioning the lower lumbar region of the user’s spine to be slightly arched in a most comfortable and restful manner (see Wall’s col. 8, lines 30-33), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. With respect to “the distal end of the later stage segment having a thickness that is between about 0.5 and about 3 inches 
Stewart et al. teach providing the pillow system for use in supporting a pregnant woman in a prone position for chiropractic treatment (see [0002]) but is silent regarding evaluating the patient while the patient lays in a prone position on the pillow assembly and performing a chiropractic adjustment on the patient while the patient remains in the prone position. However, Day teaches a method of reducing neuromusculoskeletal imbalance comprising evaluating the patient (“leg imbalance as a test or physical finding indicator’, see [0008]) while the patient lays in a prone position on the pillow assembly (see [0043]-[0045]) and performing a chiropractic adjustment (“Activator Methods, Thompson Technique’, see [0008] or “apply gentle frontly-directed pressure against a rearward portion of the iliac crest’, see [0047]), on the patient while the patient remains in the prone position. Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Stewart et al ‘s reference, such that the chiropractic treatment would include evaluating the patient while the patient lays in a prone position on the pillow assembly and performing a 
Regarding claim 12, Stewart et al. teach that the early stage segment 16 has a top portion comprising a foam material (“a first pillow 16 formed of a first foam material’, see [0016]) that is a different foam material than the main body portion 34 (“base 34 formed of a second foam material”, see [0018])
Response to Arguments
Applicant's arguments filed 10/18/2021have been fully considered but they are not persuasive for the following reasons:
In response to applicant’s remark regarding claims 1 and 9 that “Wall and Day do not cure the deficiencies of Stewart” because Wall does not “disclose or suggest at least (i) having a top portion and a bottom portion; (ii) the recited thicknesses of the top portion and bottom portion; (iii) the recited difference in foam material between the top portion and bottom portion of the later stage segment; (iv) the thickness differential between the proximal and distal ends of the later stage segment being between about 0.5 and 3 inches; and (v) a configuration providing an angle between 3 degrees and 10 degrees” and because “Cited paragraphs [0043]-[0045] of Day discloses the use of support surface 21, which is a table. A chiropractic table as disclosed in Day is not a pillow assembly of any type”, the examiner respectfully disagrees. It is noted that Applicant is simply attacking Wall and Day in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Stewart with Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case, Stewart already teaches or suggest at least (i) having a top portion and a bottom portion (fig. 3); (ii) the recited thicknesses of the top portion and bottom portion (see obviousness discussion above); (iii) the recited difference in foam material between the top portion and bottom portion of the later stage segment (see obviousness discussion above).  Wall is cited only to specifically teach (iv) the thickness differential between the proximal and distal ends of the later stage segment being between about 0.5 and 3 inches (see obviousness discussion above); and (v) a configuration providing an angle between 3 degrees and 10 degrees (see obviousness discussion above).
Furthermore, Stewart already teaches or suggests method of using a pillow assembly to perform chiropractic treatment and lacks only the step of evaluating the patient while lying in prone position. Day is cited only to specifically teach the step of evaluating the patient while lying in prone position (see obviousness discussion above).
The Examiner disagrees as for the reason set forth in the rejection above, noting the amended rejection to elucidate the Office interpretation of the structure found within the prior art. It is specifically noted that the amended language of the independent claims 1 and 9 is interpreted as reasonably broad enough to still be met by the structural recitations within the prior art of record, and that such would need to be further limited with structural terms to distinguish therefrom.
Therefore, all claimed limitations are met by the prior art of Stewart in view of Wall and Day, as interpreted above in light of the Amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QUANG D THANH/Primary Examiner, Art Unit 3785